DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/28/2021 for application number 17/513,291. 
Claims 1-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 19, and 25, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation "the different pages.”  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the different pages” is meant to refer to the first and second pages, or other pages entirely.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 13-14, 18, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Podoler (US 2019/0340114 A1). 

In reference to claim 1, Podoler discloses a method (para. 0004) comprising: obtaining multiple representations of a Graphical User Interface (GUI) element in a first page, wherein the multiple representations comprise alternative representations of the GUI element that enable to identify the GUI element in the first page, whereby acquisition of the GUI element in the first page is enabled using each alternative representation individually, wherein the multiple representations comprise attributes of the GUI element in the first page (for a first webpage, a plurality of attributes are determined for a specific GUI element, each attribute identifying the specific GUI element, para. 0030-41); applying the multiple representations of the GUI element over a second page in order to identify the GUI element in the second page, wherein said applying comprises separately applying each representation of the multiple representations over the second page (the specific GUI element on a second webpage can be identified by applying each attribute for the specific element to each element in the second webpage, para. 0042-47); identifying the GUI element in the second page by determining that all of the multiple representations of the GUI element identify a same element in the second page, thereby acquiring the GUI element over the first and second pages (if “Threshold 1” is zero, it means all of the attributes for the second page element match the specific element of the first page, specifically, see the math in para. 0035-51); and performing an operation on the second page based on the GUI element being acquired (actions are performed on the page when the particular element has been identified, para. 0047).
In reference to claim 3, Podoler discloses the method of Claim 1, wherein the first and second pages comprise two version of a webpage (pages are different versions, para. 0030-31).
In reference to claim 4, Podoler discloses the method of Claim 3, wherein the two version of the webpage comprise an early version and a later version of the webpage (pages are different versions, one from later in development, para. 0023, 0030-31).
In reference to claim 6, Podoler discloses the method of Claim 1, wherein the attributes of the GUI element comprise at least one of: an identifier of the GUI element, a text associated with the GUI element, a color of the GUI element, and a relative path to the GUI element, wherein the relative path to the GUI element is defined with respect to another GUI element in the first page (identifiers, color, and x-path positions are attributes, para. 0023).
In reference to claim 13, Podoler discloses the method of Claim 1, wherein said applying, identifying, and performing is performed by a software agent that is executed at an end device (invention is performed on user’s computer, para. 0073).
In reference to claim 14, Podoler discloses the method of Claim 1, wherein the multiple representations are obtained at an end device from a server (both client and server can perform steps of the invention, para. 0073).

In reference to claim 18, Podoler discloses an apparatus comprising a processor and a coupled memory, the processor being adapted to perform (para. 0057-59): obtaining multiple representations of a Graphical User Interface (GUI) element in a first page, wherein the multiple representations comprise alternative representations of the GUI element that enable to identify the GUI element in the first page, whereby acquisition of the GUI element in the first page is enabled using each alternative representation individually, wherein the multiple representations comprise attributes of the GUI element in the first page (for a first webpage, a plurality of attributes are determined for a specific GUI element, each attribute identifying the specific GUI element, para. 0030-41); applying the multiple representations of the GUI element over a second page in order to identify the GUI element in the second page, wherein said applying comprises separately applying each representation of the multiple representations over the second page (the specific GUI element on a second webpage can be identified by applying each attribute for the specific element to each element in the second webpage, para. 0042-47); identifying the GUI element in the second page by determining that all of the multiple representations of the GUI element identify a same element in the second page, thereby acquiring the GUI element over the first and second pages (if “Threshold 1” is zero, it means all of the attributes for the second page element match the specific element of the first page, specifically, see the math in para. 0035-51); and performing an operation on the second page based on the GUI element being acquired (actions are performed on the page when the particular element has been identified, para. 0047).

In reference to claim 24, Podoler discloses a computer program product comprising a non-transitory computer readable storage medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform (para. 0057-59): obtaining multiple representations of a Graphical User Interface (GUI) element in a first page, wherein the multiple representations comprise alternative representations of the GUI element that enable to identify the GUI element in the first page, whereby acquisition of the GUI element in the first page is enabled using each alternative representation individually, wherein the multiple representations comprise attributes of the GUI element in the first page (for a first webpage, a plurality of attributes are determined for a specific GUI element, each attribute identifying the specific GUI element, para. 0030-41); applying the multiple representations of the GUI element over a second page in order to identify the GUI element in the second page, wherein said applying comprises separately applying each representation of the multiple representations over the second page (the specific GUI element on a second webpage can be identified by applying each attribute for the specific element to each element in the second webpage, para. 0042-47); identifying the GUI element in the second page by determining that all of the multiple representations of the GUI element identify a same element in the second page, thereby acquiring the GUI element over the first and second pages (if “Threshold 1” is zero, it means all of the attributes for the second page element match the specific element of the first page, specifically, see the math in para. 0035-51); and performing an operation on the second page based on the GUI element being acquired (actions are performed on the page when the particular element has been identified, para. 0047).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 17, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podoler (US 2019/0340114 A1) in view of Li et al. (US 2011/0252040 A1).

In reference to claim 2, Podoler teaches the method of Claim 1, wherein the multiple representations comprise multiple respective [determinations] that identify the GUI element in the second page (each attribute is used to identify GUI element, para. 0042-47).
However, Podoler does not teach queries that identify the GUI element in the second page by executing the queries over the second page.
Li teaches queries that identify the GUI element in the second page by executing the queries over the second page (DOM is queried, para. 0039-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Li before the earliest effective filing date, to modify the identification as disclosed by Podoler to include the queries as taught by Li.
One of ordinary skill in the art would have been motivated to modify the identification of Podoler to include the queries of Li because Podoler does not specify how the second webpage is parsed and UI elements found, and Li discloses a way of searching a webpage for elements matching attributes (Li, para. 0005).
In reference to claim 17, Podoler does not explicitly teach the method of Claim 1, wherein said applying comprises querying a Document Object Model (DOM) of the second page in order to identify the GUI element in the DOM of the second page.
Li teaches the method of Claim 1, wherein said applying comprises querying a Document Object Model (DOM) of the second page in order to identify the GUI element in the DOM of the second page (DOM is queried, para. 0039-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Li before the earliest effective filing date, to modify the identification as disclosed by Podoler to include the queries as taught by Li.
One of ordinary skill in the art would have been motivated to modify the identification of Podoler to include the queries of Li because Podoler does not specify how the second webpage is parsed and UI elements found, and Li discloses a way of searching a webpage for elements matching attributes (Li, para. 0005).

In reference to claim 23, Podoler does not explicitly teach the apparatus of Claim 18, wherein said applying comprises querying a Document Object Model (DOM) of the second page in order to identify the GUI element in the DOM of the second page
Li teaches the apparatus of Claim 18, wherein said applying comprises querying a Document Object Model (DOM) of the second page in order to identify the GUI element in the DOM of the second page (DOM is queried, para. 0039-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Li before the earliest effective filing date, to modify the identification as disclosed by Podoler to include the queries as taught by Li.
One of ordinary skill in the art would have been motivated to modify the identification of Podoler to include the queries of Li because Podoler does not specify how the second webpage is parsed and UI elements found, and Li discloses a way of searching a webpage for elements matching attributes (Li, para. 0005).

In reference to claim 29, Podoler does not explicitly teach the computer program product of Claim 24, wherein said applying comprises querying a Document Object Model (DOM) of the second page in order to identify the GUI element in the DOM of the second page.
Li teaches the computer program product of Claim 24, wherein said applying comprises querying a Document Object Model (DOM) of the second page in order to identify the GUI element in the DOM of the second page (DOM is queried, para. 0039-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Li before the earliest effective filing date, to modify the identification as disclosed by Podoler to include the queries as taught by Li.
One of ordinary skill in the art would have been motivated to modify the identification of Podoler to include the queries of Li because Podoler does not specify how the second webpage is parsed and UI elements found, and Li discloses a way of searching a webpage for elements matching attributes (Li, para. 0005).

Claims 5, 11, 20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podoler (US 2019/0340114 A1) in view of Flores et al. (US 7,032,229 B1).

In reference to claim 5, Podoler does not explicitly teach the method of Claim 3, wherein the two versions of the webpage comprise two versions of the webpage are provided in different languages.
Flores teaches the method of Claim 3, wherein the two versions of the webpage comprise two versions of the webpage are provided in different languages (applications may be in different languages, col. 4, line 24 – col. 5, line 10).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Flores before the earliest effective filing date, to modify the versions as disclosed by Podoler to include the languages as taught by Flores.
One of ordinary skill in the art would have been motivated to modify the versions of Podoler to include the languages of Flores because it would allow users to apply test scripts across different localizations of an application.
In reference to claim 11, Podoler does not explicitly teach the method of Claim 1, wherein the operation comprises performing a usage analysis of the GUI element over the first and second pages.
Flores teaches the method of Claim 1, wherein the operation comprises performing a usage analysis of the GUI element over the first and second pages (usage analysis is performed over multiple versions of an application interface, col. 4, line 24 – col. 5, line 10).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Flores before the earliest effective filing date, to modify the testing as disclosed by Podoler to include the usage analysis as taught by Flores.
One of ordinary skill in the art would have been motivated to modify the testing of Podoler to include the usage analysis of Flores because it would allow developers to further test and refine their software by tracking application usage across different versions of the same application (Flores, col. 2, lines 6-53).

In reference to claim 20, Podoler does not explicitly teach the apparatus of Claim 18, wherein the operation comprises at least one of performing a usage analysis of the GUI element over the first and second pages; and generating a walkthrough over the second page.
Flores teaches the apparatus of Claim 18, wherein the operation comprises at least one of performing a usage analysis of the GUI element over the first and second pages; and generating a walkthrough over the second page (usage analysis is performed over multiple versions of an application interface, col. 4, line 24 – col. 5, line 10).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Flores before the earliest effective filing date, to modify the testing as disclosed by Podoler to include the usage analysis as taught by Flores.
One of ordinary skill in the art would have been motivated to modify the testing of Podoler to include the usage analysis of Flores because it would allow developers to further test and refine their software by tracking application usage across different versions of the same application (Flores, col. 2, lines 6-53).

In reference to claim 26, Podoler does not explicitly teach the computer program product of Claim 24, wherein the operation comprises at least one of performing a usage analysis of the GUI element over the first and second pages; and generating a walkthrough over the second page.
Flores teaches the computer program product of Claim 24, wherein the operation comprises at least one of performing a usage analysis of the GUI element over the first and second pages; and generating a walkthrough over the second page (usage analysis is performed over multiple versions of an application interface, col. 4, line 24 – col. 5, line 10).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Flores before the earliest effective filing date, to modify the testing as disclosed by Podoler to include the usage analysis as taught by Flores.
One of ordinary skill in the art would have been motivated to modify the testing of Podoler to include the usage analysis of Flores because it would allow developers to further test and refine their software by tracking application usage across different versions of the same application (Flores, col. 2, lines 6-53).


Claims 7-10, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podoler (US 2019/0340114 A1) in view of Kabra et al. (US 2017/0351717 A1).

In reference to claim 7, Podoler teaches the method of Claim 1 comprising determining the multiple representations by: applying a first set of representations over multiple historic pages, wherein the multiple historic pages comprise the different pages, wherein said applying comprises applying a first representation from the first set of representations over a page of the multiple historic pages, and applying a second representation from the first set of representations over the page (please note the 112(b) rejection above – Podoler teaches applying each attribute to a new document, fig. 3B and para. 0042-55), determining that said applying the first set of representations over the page results with an indefinite result, wherein the indefinite result comprises a first resulting GUI element in the page that is obtained based on the first representation, and a second resulting GUI element that is obtained based on the second representation (indefinite result, which can be two matching GUI elements is determined, fig. 3C, para. 0042-55), selecting the first resulting GUI element as corresponding to the GUI element (the user is manually prompted to identify element 320, and the user selects the element 324, fig. 3B, para. 0042-55), and modifying the first set of representations to a modified set of representations, … , wherein applying the modified set of representations over the page yields a single resulting GUI element, wherein the modified set of representations comprises the multiple representations (weights for the attributes are updated responsive to selection using a similar method to how they were originally determined, para. 0049; as the specification discusses, if an attribute does not correspond to an element, the distance function will, “return a value of 0, such that the attribute does not contribute to the probability of the element to be the specific element,” para. 0034-41).
However, Podoler does not teach modifying the first set of representations to a modified set of representations, wherein the modified set of representations excludes the second representation (while Podoler discloses updating attributes, and attributes that do not identify the element are zeroed out, Podoler does not explicitly state the attribute is removed).
Kabra teaches modifying the first set of representations to a modified set of representations, wherein the modified set of representations excludes the second representation (if an attribute is irrelevant and has zero weight, it is removed, para. 0042).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Kabra before the earliest effective filing date, to modify the attributes as disclosed by Podoler to include the removal as taught by Kabra.
One of ordinary skill in the art would have been motivated to modify the attributes of Podoler to include the removal of Kabra because it would help reduce the search space by eliminating irrelevant attributes (Kabra, para. 0042).
In reference to claim 8, Podoler teaches the method of Claim 7, wherein said selecting the first resulting GUI element is based on a selection of a human (user makes the selection, para. 0048-49).
In reference to claim 9, Podoler teaches the method of Claim 7, wherein said obtaining the multiple representations of the GUI element comprises automatically performing said determining the multiple representations (determination made automatically while testing, para. 0027).
In reference to claim 10, Podoler teaches the method of Claim 7, wherein said determining the multiple representations is performed at a server (steps of the invention may run on server, para. 0073).

In reference to claim 19, Podoler teaches A system comprising the apparatus of Claim 18, wherein the system comprising a processor that is configured to determine the multiple representations by: applying a first set of representations over multiple historic pages, wherein the multiple historic pages comprise the different pages, wherein said applying comprises applying a first representation from the first set of representations over a page of the multiple historic pages, and applying a second representation from the first set of representations over the page (please note the 112(b) rejection above – Podoler teaches applying each attribute to a new document, fig. 3B and para. 0042-55), determining that said applying the first set of representations over the page results with an indefinite result, wherein the indefinite result comprises a first resulting GUI element in the page that is obtained based on the first representation, and a second resulting GUI element that is obtained based on the second representation (indefinite result, which can be two matching GUI elements is determined, fig. 3C, para. 0042-55), selecting the first resulting GUI element as corresponding to the GUI element (the user is manually prompted to identify element 320, and the user selects the element 324, fig. 3B, para. 0042-55), and modifying the first set of representations to a modified set of representations, … , wherein applying the modified set of representations over the page yields a single resulting GUI element, wherein the modified set of representations comprises the multiple representations (weights for the attributes are updated responsive to selection using a similar method to how they were originally determined, para. 0049; as the specification discusses, if an attribute does not correspond to an element, the distance function will, “return a value of 0, such that the attribute does not contribute to the probability of the element to be the specific element,” para. 0034-41).
However, Podoler does not teach modifying the first set of representations to a modified set of representations, wherein the modified set of representations excludes the second representation (while Podoler discloses updating attributes, and attributes that do not identify the element are zeroed out, Podoler does not explicitly state the attribute is removed).
Kabra teaches modifying the first set of representations to a modified set of representations, wherein the modified set of representations excludes the second representation (if an attribute is irrelevant and has zero weight, it is removed, para. 0042).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Kabra before the earliest effective filing date, to modify the attributes as disclosed by Podoler to include the removal as taught by Kabra.
One of ordinary skill in the art would have been motivated to modify the attributes of Podoler to include the removal of Kabra because it would help reduce the search space by eliminating irrelevant attributes (Kabra, para. 0042).

In reference to claim 25, Podoler teaches the computer program product of Claim 24, wherein the program instructions when read by the processor, cause the processor to determine the multiple representations by: applying a first set of representations over multiple historic pages, wherein the multiple historic pages comprise the different pages, wherein said applying comprises applying a first representation from the first set of representations over a page of the multiple historic pages, and applying a second representation from the first set of representations over the page (please note the 112(b) rejection above – Podoler teaches applying each attribute to a new document, fig. 3B and para. 0042-55), determining that said applying the first set of representations over the page results with an indefinite result, wherein the indefinite result comprises a first resulting GUI element in the page that is obtained based on the first representation, and a second resulting GUI element that is obtained based on the second representation (indefinite result, which can be two matching GUI elements is determined, fig. 3C, para. 0042-55), selecting the first resulting GUI element as corresponding to the GUI element (the user is manually prompted to identify element 320, and the user selects the element 324, fig. 3B, para. 0042-55), and modifying the first set of representations to a modified set of representations, … , wherein applying the modified set of representations over the page yields a single resulting GUI element, wherein the modified set of representations comprises the multiple representations (weights for the attributes are updated responsive to selection using a similar method to how they were originally determined, para. 0049; as the specification discusses, if an attribute does not correspond to an element, the distance function will, “return a value of 0, such that the attribute does not contribute to the probability of the element to be the specific element,” para. 0034-41).
However, Podoler does not teach modifying the first set of representations to a modified set of representations, wherein the modified set of representations excludes the second representation (while Podoler discloses updating attributes, and attributes that do not identify the element are zeroed out, Podoler does not explicitly state the attribute is removed).
Kabra teaches modifying the first set of representations to a modified set of representations, wherein the modified set of representations excludes the second representation (if an attribute is irrelevant and has zero weight, it is removed, para. 0042).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Kabra before the earliest effective filing date, to modify the attributes as disclosed by Podoler to include the removal as taught by Kabra.
One of ordinary skill in the art would have been motivated to modify the attributes of Podoler to include the removal of Kabra because it would help reduce the search space by eliminating irrelevant attributes (Kabra, para. 0042).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podoler (US 2019/0340114 A1) in view of Clark et al. (US 2014/0019937 A1).

In reference to claim 12, Podoler does not explicitly teach the method of Claim 1, wherein the operation comprises generating a walkthrough over the second page.
Clark teaches the method of Claim 1, wherein the operation comprises generating a walkthrough over the second page (a walkthrough of an updated version of an interface is generated, para. 0032-39).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Clark before the earliest effective filing date, to modify the testing scripts as disclosed by Podoler to include the walkthrough as taught by Clark.
One of ordinary skill in the art would have been motivated to modify the testing scripts of Podoler to include the walkthrough of Clark because it can help automatically create product documentation for each new version of an application (Clark, para. 0042).

Claim 15, 21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podoler (US 2019/0340114 A1) in view of Rodriguez et al. (US 9,262,396 B1).

In reference to claim 15, Podoler does not explicitly teach the method of Claim 1, wherein said applying and identifying are performed by a software agent coupled to a web browser, wherein the web browser being utilized to present the first and second pages.
Rodriguez teaches the method of Claim 1, wherein said applying and identifying are performed by a software agent coupled to a web browser, wherein the web browser being utilized to present the first and second pages (testing software is coupled to browsers, and the browsers are used to display first and second versions of a page, the versions corresponding to different platforms, fig. 6, col. 14, lines 1-35).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Rodriguez before the earliest effective filing date, to modify the testing scripts as disclosed by Podoler to include the first and second page display as taught by Rodriguez.
One of ordinary skill in the art would have been motivated to modify the testing scripts of Podoler to include the first and second page display of Rodriguez because it allows users to properly test webpages in different browsers (Rodriguez, col. 1, line 6-25).

In reference to claim 21, Podoler does not explicitly teach the apparatus of Claim 18 comprising a software agent that is coupled to a web browser, wherein said applying and identifying are performed by the software agent, wherein the web browser being utilized to present the first and second pages..
Rodriguez teaches the apparatus of Claim 18 comprising a software agent that is coupled to a web browser, wherein said applying and identifying are performed by the software agent, wherein the web browser being utilized to present the first and second pages. (testing software is coupled to browsers, and the browsers are used to display first and second versions of a page, the versions corresponding to different platforms, fig. 6, col. 14, lines 1-35).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Rodriguez before the earliest effective filing date, to modify the testing scripts as disclosed by Podoler to include the first and second page display as taught by Rodriguez.
One of ordinary skill in the art would have been motivated to modify the testing scripts of Podoler to include the first and second page display of Rodriguez because it allows users to properly test webpages in different browsers (Rodriguez, col. 1, line 6-25).

In reference to claim 27, Podoler does not explicitly teach the computer program product of Claim 24, wherein at least a portion of the program instructions are comprised by a software agent that is coupled to a web browser, wherein said applying and identifying are performed by the software agent, wherein the web browser being utilized to present the first and second pages.
Rodriguez teaches the computer program product of Claim 24, wherein at least a portion of the program instructions are comprised by a software agent that is coupled to a web browser, wherein said applying and identifying are performed by the software agent, wherein the web browser being utilized to present the first and second pages (testing software is coupled to browsers, and the browsers are used to display first and second versions of a page, the versions corresponding to different platforms, fig. 6, col. 14, lines 1-35).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Rodriguez before the earliest effective filing date, to modify the testing scripts as disclosed by Podoler to include the first and second page display as taught by Rodriguez.
One of ordinary skill in the art would have been motivated to modify the testing scripts of Podoler to include the first and second page display of Rodriguez because it allows users to properly test webpages in different browsers (Rodriguez, col. 1, line 6-25).

Claim 16, 22, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podoler (US 2019/0340114 A1) in view of Rodriguez et al. (US 9,262,396 B1) and Arieli (US 2019/0303269 A1).

In reference to claim 16, Podoler does not explicitly teach the method of Claim 1, wherein said applying and identifying are performed by a software agent coupled to a native mobile application, wherein the native mobile application being utilized to present the first and second pages.
Rodriguez teaches the method of Claim 1, wherein said applying and identifying are performed by a software agent coupled to … [an] application, wherein the … application being utilized to present the first and second pages (testing software is coupled to browsers, and the browsers are used to display first and second versions of a page, the versions corresponding to different platforms, fig. 6, col. 14, lines 1-35; the ).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Rodriguez before the earliest effective filing date, to modify the testing scripts as disclosed by Podoler to include the first and second page display as taught by Rodriguez.
One of ordinary skill in the art would have been motivated to modify the testing scripts of Podoler to include the first and second page display of Rodriguez because it allows users to properly test webpages in different browsers (Rodriguez, col. 1, line 6-25).
However, Podoler and Rodriguez do not teach a native mobile application.
Arieli teaches a native mobile application (mobile browser is a native mobile application, para. 0097).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler, Rodriguez, and Arieli before the earliest effective filing date, to modify the application as disclosed by Rodriguez to include the mobile application as taught by Arieli.
One of ordinary skill in the art would have been motivated to modify the application of Rodriguez to include the mobile application of Arieli because it allows developers to test different browsers, including mobile and desktop browsers in parallel (Arieli, para. 0097).

In reference to claim 22, Podoler does not explicitly teach the apparatus of Claim 18 comprising a software agent that is coupled to a native mobile application, wherein said applying and identifying are performed by the software agent, wherein the native mobile application being utilized to present the first and second pages.
Rodriguez teaches the apparatus of Claim 18 comprising a software agent that is coupled to [an] … application, wherein said applying and identifying are performed by the software agent, wherein the native mobile application being utilized to present the first and second pages (testing software is coupled to browsers, and the browsers are used to display first and second versions of a page, the versions corresponding to different platforms, fig. 6, col. 14, lines 1-35; the ).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Rodriguez before the earliest effective filing date, to modify the testing scripts as disclosed by Podoler to include the first and second page display as taught by Rodriguez.
One of ordinary skill in the art would have been motivated to modify the testing scripts of Podoler to include the first and second page display of Rodriguez because it allows users to properly test webpages in different browsers (Rodriguez, col. 1, line 6-25).
However, Podoler and Rodriguez do not teach a native mobile application.
Arieli teaches a native mobile application (mobile browser is a native mobile application, para. 0097).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler, Rodriguez, and Arieli before the earliest effective filing date, to modify the application as disclosed by Rodriguez to include the mobile application as taught by Arieli.
One of ordinary skill in the art would have been motivated to modify the application of Rodriguez to include the mobile application of Arieli because it allows developers to test different browsers, including mobile and desktop browsers in parallel (Arieli, para. 0097).

In reference to claim 28, Podoler does not explicitly teach the computer program product of Claim 24, at least a portion of the program instructions are comprised by a software agent coupled to a native mobile application, wherein the native mobile application being utilized to present the first and second pages.
Rodriguez teaches the computer program product of Claim 24, at least a portion of the program instructions are comprised by a software agent coupled to … [an] application, wherein the … application being utilized to present the first and second pages (testing software is coupled to browsers, and the browsers are used to display first and second versions of a page, the versions corresponding to different platforms, fig. 6, col. 14, lines 1-35; the ).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler and Rodriguez before the earliest effective filing date, to modify the testing scripts as disclosed by Podoler to include the first and second page display as taught by Rodriguez.
One of ordinary skill in the art would have been motivated to modify the testing scripts of Podoler to include the first and second page display of Rodriguez because it allows users to properly test webpages in different browsers (Rodriguez, col. 1, line 6-25).
However, Podoler and Rodriguez do not teach a native mobile application.
Arieli teaches a native mobile application (mobile browser is a native mobile application, para. 0097).
It would have been obvious to one of ordinary skill in art, having the teachings of Podoler, Rodriguez, and Arieli before the earliest effective filing date, to modify the application as disclosed by Rodriguez to include the mobile application as taught by Arieli.
One of ordinary skill in the art would have been motivated to modify the application of Rodriguez to include the mobile application of Arieli because it allows developers to test different browsers, including mobile and desktop browsers in parallel (Arieli, para. 0097).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174